Citation Nr: 1232230	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disability, and, if so, whether service connection is warranted.

2. Entitlement to an increased rating for service-connected spondylosis of the lumbar spine, with degenerative disc disease, currently rated 40 percent disabling.

3. Entitlement to an initial rating in excess of 10 percent for sciatic neuropathy of the left lower extremity.

4. Entitlement to an initial rating in excess of 10 percent for sciatic neuropathy of the right lower extremity.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in September 2011.  At the hearing the Veteran submitted additional records with a waiver of RO review.  The records and waiver, as well as a transcript of the hearing, have been associated with the claims file.

During the pendency of the appeal, the RO granted separate ratings for sciatic neuropathy of the lower extremities, associated with spondylosis of the lumbar spine, as provided for under 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011).  Although the Veteran did not specifically appeal those ratings, they are before the Board for the following reasons.  First, within the pro-claimant context of VA's adjudication system, VA has a duty to sympathetically consider the Veteran's claims and statements.  Here, it is reasonable to construe the Veteran's claim for an increase as one applying to all symptoms that arise from his service-connected disability.  The ratings for the sciatic neuropathy merely reflect separate ratings for symptoms that are part of the Veteran's service-connected back disability.  Second, as described in more detail below, consideration of separate ratings for neurological involvement is required by Note (1) following the rating schedule for limitation of motion of the spine.  The Board's jurisdiction over this issue arises from the rating schedule itself, which makes the severity of any neurological involvement part and parcel of any disability rated under the general formula for spine disorders.  Accordingly, these issues have been identified on the cover page and are addressed herein.

The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disability and right knee disability, both as secondary to service-connected spondylosis of the lumbar spine, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for a heart disability was denied by the RO in August 1969.  Following notice to the Veteran of the denial action and his appellate rights, a timely appeal did not ensue.

2. Since August 1969, the Veteran has submitted new evidence that is material to his claim for service connection for a heart disability.

3. The competent and credible evidence does not show that the Veteran's heart disability had onset during or is in any way related to service.

4. The Veteran does not have ankylosis of the spine and his condition is not of the severity to warrant referral for extraschedular evaluation.

5. The Veteran's sciatic neuropathy of the bilateral lower extremities is mild in nature as it does not cause diminished reflexes, muscle atrophy, motor weakness, disturbed motor function, or loss of muscle strength or coordination.


CONCLUSIONS OF LAW

1. The August 1969 rating decision that denied a claim of entitlement to service connection for a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2. New and material evidence has been received since the August 1969 rating decision that denied entitlement to service connection for a heart disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

4. The criteria for a rating in excess of 40 percent for the service connected spondylosis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).

5. The criteria for an initial rating greater than 10 percent for sciatic neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b) , 4.1, 4.2, 4.7, 4.124a, DC 8620 (2011).

6. The criteria for an initial rating greater than 10 percent for sciatic neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b) , 4.1, 4.2, 4.7, 4.124a, DC 8620 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied service connection for a heart condition in an August 1969 rating decision.  The Veteran was advised of his right to appeal and while he appealed another issue decided within that decision, he did not appeal the denial of service connection for a heart condition.  The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In this case, while the Veteran appealed the other issue, none of the statements or evidence submitted in conjunction with that appeal addressed the heart condition.  The first communication from the Veteran regarding the heart condition following the 1969 denial of service connection was received in December 1987, more than one year after the August 1969 rating decision.  Therefore, the August 1969 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Notably, the RO did not adjudicate the December 1987 petition to reopen.   The matter was not adjudicated until a new petition was received in December 2006.  Therefore, the Board finds that this matter has been pending since December 1987.

In 1969, the RO denied service connection for a heart disability because a disability was not found during the July 1969 VA examination.  Evidence at that time included service treatment records and the July 1969 VA examination.  Since that time, the Veteran has submitted additional VA treatment records, private treatment records, testimony before the Board, and has had a VA examination.  This evidence shows a current disability and competent evidence of a possible nexus between it and service.  Since credibility is presumed for the purpose of reopening claims, the Board finds that the Veteran has submitted new and material evidence since August 1969 and that the claim must be reopened for consideration on the merits.  To this extent the appeal is granted.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Notably, the Veteran did not serve in the Republic of Vietnam and has not alleged exposure to herbicide agents.  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 relating to herbicides will not be addressed herein.

The Board has reviewed all of the evidence in this case, including service treatment records (STRs), private treatment records, VA treatment records and the Veteran's testimony.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The STRs include the enlistment examination, which shows no abnormalities of the heart.  The separation examination shows regular rhythm with PVC's Grade I/VI systolic murmur and mitral and aortic valve areas.  A VA examination dated July 1969, only months after separation from service, did not find evidence of a heart murmur.  The chest examination failed to reveal evidence of active pulmonary disease or abnormality of the cardiac silhouette.  The examiner found no clinical evidence of heart disease.  VA and private treatment records dated subsequent to service indicate that the Veteran had a heart attack and bypass surgery in 1988.  Records from that period of treatment are not available for review.  

Notably, October 1994 treatment records from S.M.C. indicate that no gallop or murmur was present.  He had an implantable cardioverter defibulator (AICD) placed in 1999, had an angioplasty in 2001, and had a heart transplant in 2001.  None of the private or VA treatment records indicate that any of these events were caused by a disorder that had onset during or as a result of service.  In fact, none of the private or VA treatment records show that the Veteran reported a link between his heart condition and service and none of the treating providers have indicated such a link.

The Veteran had a VA examination in December 2010.  The examiner reviewed the claims file and stated that the Veteran's heart condition has existed since 1982.  The Veteran reported having a heart attack and coronary bypass in October 1988.  He had an implantable cardioverter defibrillator (AICD) placed in 1999, an angioplasty in 2001, and a transplant in 2001.  The examiner reviewed the enlistment examination, which shows no diagnosis, as well as the separation examination, which shows a grade I/VI systolic murmur at the mitral and aortic valve areas and high blood pressure.  The July 1969 VA examination report showed no clinical evidence of heart disease.  Testing showed bradycardia without murmur.  The EKG was normal with sinus bradycardia.  An August 1994 treatment record shows possible supraventricular tachycardia and a history of myocardial infarction in 1987 with angioplasty and bypass surgery.  The EKG showed sinus tachycardia with no murmur.  September 2008 records show a history of heart transplant in 2001 due to ischemic cardiomyopathy, confirming that the heart transplant and disease is secondary to ischemic cardiomyopathy rather than viral or other causes of cardiomyopathy.

The diagnosis was coronary artery disease, status post transplant with scars.  The examiner said he thoroughly reviewed the claims file and using sound reasoning, found that the current heart disease, including the transplant due to ischemic heart disease, is not due to or the result of the heart murmur or bradycardia noted while in the military.  He said there is no evidence to suggest or prove that the current heart condition developed during military service and that medical records show a heart murmur on only one occasion and not during other evaluations.  He noted that the EKG showed only bradycardia and that sinus bradycardia is found in 35 percent of otherwise normal healthy individuals and has no prognostic significance.  A heart murmur heard at one time that is gone in the next visit in an otherwise healthy young adult is also most commonly innocent in nature.  The heart murmur was not noted in 1994.  Therefore, he could find no link between the findings in service and his current disease.

The Board has also considered the Veteran's statements and testimony.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

During his hearing before the Board, the Veteran testified that he had a heart murmur at separation from service, shortness of breath four months later, and a myocardial infarction in 1987, leading to the heart transplant in 2001.  He said he had a stroke in 1995 due to arrhythmia and another possible heart attack in 1999.  The event was not confirmed.  VA told him he had nothing wrong at or shortly after separation from service, that a heart murmur was normal for a younger person and essentially, to not worry about it.  He believes that if VA had given him additional tests or different advice, his condition would not have deteriorated to the current extent.  He said the VA examiner told him that shortness of breath and heart murmur would lead to his current condition and that he had some shortness of breath while performing his separation examination in 1969.

The Board has considered all of the evidence but finds that service connection is not warranted in this case.  As shown above, the Veteran's separation examination showed a heart murmur in February 1969; however, the murmur was not present in July 1969 or October 1994.  None of the medical records indicate a nexus between the heart disability and subsequent heart transplant and his period of active service.  In fact, the VA examiner stated that a heart murmur heard at one visit and gone in the next in an otherwise healthy young adult is most commonly innocent in nature.   Thus, based on the medical evidence and his expertise and medical background, the examiner was unable to link the findings in service to his current disease.

The Board has considered the Veteran's allegation that his murmur noted in February 1969 caused his heart attack in the 1980s and subsequent heart complications.  However, as a layperson, he is only competent to provide evidence as it relates to symptomatology or etiology readily observable (i.e. pain or a broken bone).  In this case, he is competent to report suffering shortness of breath during or shortly after service.  He is also competent to report that he was told that he had a heart murmur.  However, the Board finds that he is not competent to diagnose heart disabilities based on his reported symptoms.  It is well known that medical professionals diagnose heart conditions, not laypersons.  His statement that he had heart attacks and an eventual heart transplant due to a heart murmur noted in February 1969, and which was absent in July 1969, is therefore not competent evidence.

In this case, medical professionals found no heart disorder within one year of separation from service.  Further, the VA examiner specifically found no link between the murmur noted in the February 1969 separation examination, which was not observed in July 1969, and his current heart disability.  The Board finds these determinations more probative than the Veteran's reports of symptoms that he characterized as indicative of his heart condition.  Medical professionals have more experience and training in identifying a heart murmur and progressive symptoms and disabilities than do laypersons such as the Veteran and because medical professionals have more experience and training in determining the underlying cause of symptoms than does a layperson such as the Veteran, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

Based on the entirety of the evidence, the Board finds that the Veteran's heart disability, which according to competent and credible evidence had onset in the 1980s and eventually led to the heart transplant, is not related to the heart murmur noted in February 1969 at separation from service.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).


A. Back Disability

The Veteran seeks an increased rating for his service-connected spondylosis of the lumbar spine ("back disability"), which the RO has rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) can be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes.  

However, in the circumstances of this case, the Veteran's service-connected disability is best evaluated under the General Rating Formula.  Although he has disc disease, an evaluation under Diagnostic Code 5243 is based on incapacitating episodes, which the regulations define as bed rest prescribed by a physician and treatment by a physician.  Although the Veteran may voluntarily choose to rest during episodes of increased pain, there is no showing that a physician has ever ordered him to do so because of his back condition.  Therefore, because the competent evidence shows that the Veteran's service-connected back disability does not result in any incapacitating episodes of IVDS as defined by the regulations, a rating cannot be considered under Diagnostic Code 5243.  

Under the General Rating Formula, a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned under the General Rating Formula for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC's 5235-5243. Note (1) to the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R.       § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran had a VA examination in September 2006.  He reported stiffness; weakness; difficulty bending or lifting; and constant pain with sharp episodes.  Pain radiates to his buttocks and is burning, sharp, and aching in nature.  On a scale from 1 to 10, with 10 being the worst, he rated his pain at 13.  Pain is relieved with hydrocodone.  At times, pain renders him unable to function but does not cause incapacitation.  Functional impairment includes inability to bend over and pick up objects and inability to sit or stand for long periods.

The physical evaluation revealed abnormal posture, flattened lumbar lordosis, and abnormal, antalgic gait.  He requires the use of a cane to ambulate during flare-ups.  Range of motion (ROM) measured to 45 degrees of flexion; 20 degrees of extension; 25 degrees of lateral flexion, bilaterally; and 30 degrees of rotation, bilaterally.  The examiner observed no additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination after repetitive use.  Ankylosis was not present.

In May 2007, the Veteran's chiropractor, B.W., D.C., said the Veteran's condition restricts daily activities such as exercise, recreation, yard work, and regular work routine.  He has weekly, and sometimes multiple weekly visits to treat exacerbations.  B.W. said it is unlikely that the Veteran could function well without regular chiropractic or medical care to control pain.  He does not expect the Veteran's condition to improve.  His massage therapist, K.E.A., stated that the Veteran's lower left side of the lumbosacral area is especially affected and that it can be excruciating to move, stand, walk, or bend at the waist.

January 2008 VA treatment records indicate that the Veteran had been very active despite low back pain.  Specifically, he enjoyed a marathon and 3 to 4 mile walks three to four times a day.

The Veteran submitted correspondence from his employer dated 2008 which shows that while he applied for accommodation for his disability, his employer found that his disability did not substantially limit major life activities; thus, he did not qualify as an individual with a disability within the meaning of the Rehabilitation Act.  While not qualifying under the Rehabilitation Act, the employer searched for funded positions within 50 miles that would meet the Veteran's physical restrictions but was unable to find anything that would accommodate him.  He was encouraged to explore employment options, including retirement.

The Veteran had a VA examination in December 2010.  He reported limitation of walking due to hip pain, suffering falls due to the back condition, and the following symptoms: stiffness, fatigue, spasms, decreased motion, paresthesias, and numbness.  Pain traveled down his legs and was described as moderate, that can be exacerbated with activity.  Flare-ups cause limitation of motion of the joint and difficulty walking.  He said he has not suffered incapacitation in the past year but was forced to take disability retirement because he could not stand on his feet for long periods.

The physical evaluation did not find ankylosis, radiating pain on movement, weakness, muscle spasm, or abnormal gait.  The examiner found tenderness in the lumbar muscles and guarding of movement.  Straight leg testing was positive bilaterally.  ROM measured to 45 degrees of flexion; 20 degrees of extension; 30 degrees of lateral flexion, bilaterally; and 20 degrees of rotation, bilaterally.  The examiner observed no additional limitation due to pain, weakness, fatigue, lack of endurance or incoordination after repetitive use.  The examiner stated that the cardiac disease caused the Veteran to leave his employment.  He said the back disability limited his lifting, running and standing.

Records from his physical therapist dated 2010 and 2011 show that he engaged in water aerobics and yard work, such as mowing the lawn.  He was also walking on a regular basis, and at one point, was training for a half-marathon.  A June 2010 record states that the Veteran has walked fourteen half-marathons since his heart transplant in 2001.

The Veteran testified that he had bone on bone in the last vertebrae of the spine and that his condition causes him to fall forward.  He cannot sit or stand for long periods without moving and the condition interferes with sleep.  A cane is occasionally needed for ambulation while a back brace is occasionally needed for support.  He reported periods where he cannot get out of bed.

The Board has reviewed all of the evidence, including the Veteran's testimony, but finds that a rating in excess of 40 percent is not warranted.  Simply, the evidence does not show that any portion of his spine is ankylosed.  His ROM is also far in excess of what the Board can reasonably equate to ankylosis.  Further, none of the examiners found that ROM was additionally limited by pain, weakness, repetitive motion, or lack of endurance or incoordination after repetitive use.  As such the Board finds that the Veteran's symptomatology is adequately compensated by the currently assigned 40 percent rating.

The Board has also considered whether referral for extraschedular consideration is warranted.  While the evidence shows that the Veteran has complained that his disability interfered with his employment status, his employer found that he was not disabled because his disability did not limit major life activities.  While he eventually resigned or retired due to disability, he submitted no evidence showing that this disorder markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Further, the VA examiner found that his non-service-connected heart disorder led to his retirement from work and not the back condition.  Simply, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected is inadequate.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

B. Sciatic Neuropathy

During the pendency of the Veteran's claim, he was granted separate evaluations for his sciatic neuropathy of the lower extremities as secondary to his service-connected back disability.  Specifically, in March 2011, the RO granted separate 10 percent ratings for each extremity under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8620.  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R.        § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The September 2006 VA examination report for the back, discussed in more detail above, shows that the Veteran had a normal neurological testing.  October 2007 treatment records show somewhat diminished patellar reflexes and absent reflexes at the Achilles.  January 2008 treatment records show complaints of pain radiating down the left thigh described as numbness and burning pain.

The Veteran had a VA examination in December 2010.  He reported paresthesias and numbness.  Pain traveled down his legs and was described as moderate, that can be exacerbated with activity.  He reported weakness of the leg.  Lasegue's sign was positive.  He had no atrophy in the limbs.  Peripheral pulses were 2+ in both lower extremities, which signifies moderately impaired pulses.  Testing showed sensory deficit of the bilateral lateral thighs, bilateral lateral legs, and bilateral back of the thighs.  Reflexes were normal in both lower extremities.  The examiner found no non-organic physical signs.  In the discussion, the examiner said that the Veteran's back disability progressed to nerve involvement based on the history of back pain that is now felt in the legs and back.  He noted pain with motion and an abnormal neurologic examination.

Physical therapy treatment records show decreased left leg weakness in May 2011.  He complained of some thigh numbness in June 2011.

During his testimony before the Board, the Veteran said sharp pains and sometimes tingling shoots down his legs.  He described the pain as moderate and noted that it wakes him at night.  At times he cannot drive.

Based on the foregoing, the Board finds that at most, the Veteran's bilateral sciatic neuropathy of the lower extremities is mild as the condition does not cause motor weakness, disturbed motor function, diminished reflexes, muscle atrophy, or loss of muscle coordination.  While the October 2007 testing shows diminished reflexes, the abnormality was not noted on subsequent testing.  Specifically, the December 2010 VA examiner found normal reflexes.  Consequently, the Board finds that the preponderance of the evidence supports the currently assigned 10 percent rating for sciatic neuropathy of each lower extremity.  The appeal is denied.

IV.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the appellant in July 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit has reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).

The VCAA duty to notify was satisfied for the increased rating claim by way of a letter sent to the Veteran in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.

The Veteran submitted treatment records from his physical therapist, among other private treatment records, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations in September 2006 for the back, and in December 2010 for the back and heart.  The September 2006 examination report is adequate for rating purposes because the examiner conducted a thorough examination and provided a detailed summary of the current symptomatology.  The examiner did not indicate review of the claims file; however, because the examination was conducted to determine the current severity of the Veteran's back disorder, the examiner's failure to review the claims file is not prejudicial to the Veteran.  The December 2010 VA examination report is adequate for rating purposes because the examiner reviewed the claims file, examined the Veteran, and provided a detailed report of his findings, and for the service connection claim, provided an opinion supported by rationale.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for a heart disability is reopened and to this extent, the appeal is granted.

Service connection for a heart disorder is denied.

Entitlement to a disability rating in excess of 40 percent for spondylosis of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for sciatic neuropathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for sciatic neuropathy of the right lower extremity is denied.


[Continued on Next Page]

REMAND

In this case, the Veteran said he left his employment due to his service-connected back disability.  The Court held that if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

It would be fundamentally unfair to the Veteran to decide an issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For administrative purposes, the Board has listed this issue as a separate claim on the title page.  In order to comply to ensure due process, the Board remands this issue for further development.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the issue of entitlement to TDIU.

2. After completion of any necessary notice, assistance (to include obtaining pertinent VA treatment reports), and other development which may be deemed necessary, the RO should adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


